Citation Nr: 1409432	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic heartburn with gastroesophageal reflux disease (GERD) and esophageal reconstruction and hernia at incision site.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from January 1975 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

Review of the Virtual VA electronic folder (efolder) includes the Informal Hearing Presentation submitted by the Veteran's representative, but does not otherwise include any additional pertinent evidence.  No documents have been associated with the Veterans Benefits Management System (VBMS) efolder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is an adequate medical opinion upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

At the January 2009 VA examination and in April 2009, the Veteran reported having acid reflux symptoms in service.  He reported taking over the counter medication.  He also recalled taking antacids from the service medical clinic; however, he explained these visits were not documented as it was a relatively common and minor illness.  The Board considers his reports generally credible.  Meanwhile, the January 2009 VA examiner impermissibly discounted the Veteran's reports about GERD and similar symptoms beginning in service based upon an absence of medical evidence.  An additional medical opinion is needed as detailed below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ensure that all treatment records, private and VA, concerning the Veteran's esophageal disability are associated with the claims folder-paper file or electronic file.

2.  Contact an appropriately qualified clinician for a nexus medical opinion on the claimed acid reflux/ GERD disability.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled)

The examiner must provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the GERD diagnosis leading to the July 2007 esophageal reconstruction operation is attributable to the Veteran's period of military service?  The examiner must consider the Veteran's reports of acid reflux symptoms beginning in service and the December 1978 treatment for gastritis.  

The examiner must provide a rationale for the opinion.  The Veteran is competent to report on his recollections of acid reflux symptoms in service and medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, the RO/AMC should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claim.  If a benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



